DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Claims 47-49 in the reply filed on 16 November 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2010/0040481 (“Wolff”).
Regarding Claim 47, Wolff discloses an apparatus (inter alia 3) comprising:
a carriage housing (21) comprising a carriage (22) rotatable (see Fig. 1-4) within the carriage housing (see particularly Fig. 6 which illustrates that the carriage housing defines a channel/groove in which the carriage rotates), and at least one tube retainer (211) offset from an axis of rotation (221) of the carriage, the at least one tube 
a pivot mechanism (44) coupled to the carriage and configured to connect to a rotating device (4) to rotate the carriage about the axis in response to rotation of the rotating device (Par. 30, 31, 32, 34, 35, 36, 39);
wherein the carriage housing is configured to receive a tube clamp (222) for rotation inside the carriage housing by the carriage such that, when the fluid tube is retained by the at least one tube retainer and the carriage rotates about the axis, the tube clamp constricts or opens the tube depending on the direction of rotation of the carriage (see Fig. 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0040481 (“Wolff”) as applied above, and in further view of U.S. Patent No. 10,314,955 (“Friedman”).
Regarding Claim 48, Wolff discloses the invention substantially as claimed except the tube retainer comprises respective top and bottom tube retainers aligned through a top and bottom portion of the carriage housing at respectively vertically aligned locations. Rather Wolff only describes a singular tube retainer constructed as a bottom retainer (see Fig. 6). However, Friedman describes a related tubing clamp (105) provided on a carriage (104) rotatably received within a carriage housing (101) wherein the carriage housing comprises corresponding top (102) and bottom (108) portions each having respective top (e.g. 102c) and bottom (see generally 115 – Fig. 2) tube retainers. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the carriage housing of the invention of Wolff to have top and bottom carriage housing portions each with their respective tube retainers, as disclosed by Friedman, in order to better secure the carriage and tubing with the housing preventing the carriage from inadvertently slipping from the guiding groove and helping prevent the tubing upper end from shifting/listing thereby disrupting the efficacy of the tubing clamp.
Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0040481 (“Wolff”) as applied above, and further in view of U.S. Patent No. 6,117,115 (“Hill”)

It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the carriage housing of the invention of Wolff to have a window through which light provided by a light source can be received in order to interact with a pattern of holes in the tube clamp for receipt by an optical sensor, as disclosed by Hill, in order to allow the position of the tube clamp to be determined whereby the position of the tube clamp confirms the size and functional characteristics of the received tubing thereby ensuring that the device is properly assembled and operating as intended.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/28/2021